    Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 1 of 25


                                       Boulder Valley School District                               6500 Arapahoe Rd.
                                      Individualized Education Program                              Boulder, CO 80303
                                                                                                       (303) 447-1010
C                                                                                                               2/20/2020
Legal Name of Student                        DOB             LASID               SASID                    IEP Meeting Date


TYPE OF MEETING
Individualized Education Program
 IEP Review

IEP Amendment Finalized On Date: 09/14/2020

DATES OF MEETINGS
Next eligibility meeting (on or before): 2/21/2022         Next review meeting (on or before): 2/19/2021
Initial eligibility:                                       Initial consent for evaluation:
Initial evaluation completed: 2/26/2007                    Initial consent for service:

STUDENT AND FAMILY INFORMATION
                         Prior to Meeting                                After Meeting
District of Residence    Boulder Valley School District                  Boulder Valley School District
Home School
District of Attendance   Boulder Valley School District                  Boulder Valley School District
School of Attendance
Primary Disability, if
any                      Multiple Disabilities                           Multiple Disabilities
Secondary Disability     Intellectual Disability                         Intellectual DisabilitySpeech or Language
(optional)               Speech or Language Impairment                   Impairment
                                                                         ● 02/21/2020: General education class 40%
Primary Educational      ●  02/25/2019: General education class 40%      to 79% of the time
Environment              to 79% of the time

Grade:                       Age:                               Gender: Male

Race: White                                                     Ethnicity: Not Hispanic/Latino
Primary Language Spoken in the Home: English                    Student’s Primary Language:
Does the student have Limited English Proficiency? No           Is an interpreter needed for meetings?



Parent Contact Information




 Individualized Education Program            Boulder Valley School District                                  Page 1 of 25
                                                                                                   EXHIBIT 1
    Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 2 of 25

C                                                                                                                         2/20/2020
Legal Name of Student                                  DOB            LASID                SASID                    IEP Meeting Date


PROCEDURAL SAFEGUARDS
I have been provided the special education procedural safeguards in my native language or other mode of communication
on 1/27/2020.




Parent Signature IDEA 300.504(a)                                                            Date




Parent Signature IDEA 300.504(a)                                                            Date

IEP PARTICIPANTS



Student                                          Parent                                        2nd Parent
IDEA 300.321(a)(7) and 300.321(b)(1)             IDEA 300.321(a)(1)                            IDEA 300.321(a)(1)




Special Education Director or Designee           General Education Teacher                     Special Education Teacher/Provider
IDEA 300.321(a)(4)(i)-(iii); ECEA 4.03(5)(a)     IDEA 300.321(a)(2)                            IDEA 300.321(a)(3)
The Following Persons Were Also In Attendance at the Meeting
Name                               Title                                                Area/Agency Represented

                                               Occupational Therapist

                                               Speech-Language Pathologist

                                               Psychologist and/or Social Worker

                                               Other

                                               Other

                                               Other




C       was unable to attend this meeting, but the IEP team considered his preferences by:
Both parents attended and advocated for C    's needs.




 Individualized Education Program                      Boulder Valley School District                                  Page 2 of 25
                                                                                                                EXHIBIT 1
  Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 3 of 25




PRESENT L EVEI.S OF A CADEMI C A CHIEVEMENT & F UNCTIONAL P ERFORMANCE
                                                                                  ...                                212012020
                                                                                                               IEP Meeting Date




INCLUDING INPUT FROM PARENT & STUDENT

Student Strengths, Preferences, Interests
What are the student's education/developmental strengths, interest areas, significant personal attributes and personal
accomplishments as indicated by formal or informal assessment? Be sure to include specific feedback from the student.
IDEA 300.324(a)(i) strengths of child
IDEA 300.321 (b)(2) preferences and interests
IDEA 300.43(a)(2) secondary transition
~ is a 15 year old young man attending                       as a sophomore. ~is very polite and often responds
pOSl!rvely to requests in the classroom setting. He has a great sense of humorancrisvery social. ~enjoys
working with peer mentors in the classroom setting. ~·s love for everything "Cars" can be a greatiiiOtivator for
<:Ill· such as listening to "Life is a Highway" as a r~ or to energize him into action when he's feeling a bit tired.
~ continues to enjoy science, cooking activities and community outings. Recently we made slime as an example of
a~ewtonian fluid and ~loved it! When we cook something ~does not want to try he responds with "I'm
good", although he is willingioiry-'many things we create in life skills andScieiice.
<=Ill has improved greatly in being responsible in the community and easily responds to staff reminders to stay with
ttie group. He navigates public transportation by handing the driver his ticket and requesting a transfer for the ride back to
school and is responsible for holding on to his ticket during the outing.
~is a pleasure to have in class and works hard with reminders to stay on task and to earn break time activities with
h:ssrar'chart.
Health History,                         , BSN, RN
Record review and parent,                 telephone interview.
~loves school. He enjoys being around other students, peer mentors and is always eager to come to school.
~ has not had any hospitalizations this year. ~ sees several specialized healthcare providers, annually.
C~ are no concerns. The only exception iSwmi' his sleep apnea. ~may have to have another sleep
study. ~wakes up 1-3 times a night. ~has a CPAP Sleep Apnea mchine but does not keep it on during the
night. As a result, he may have a hard time cOriCeiitrating at school due to daytime sleepiness, irritability, fatigue,
headache, dry mouth and dry throat. ~ can benefit from rests in the health room as needed and hydration daily at
least 60 ounces daily. ~also hasaiimdividualized healthcare plan and medication in the health room.
~ has had four pinworm infections. Currently, ~ng a prescription medication to treat them. Frequent
hancrliYgiene should be applied and reminders to redi~from putting his hands in his mouth then wash the with
soap and water.
Field trip planning must occur in advance to ensure that ~ ·s health needs can be met during the event and proper
delegation of medication administration is done by the schOoinUrse. The school nurse will also continue to monitor
<:Ill's health status at school and maintain continued communication with his mother and care providers as
necessary.




Present Levels of Educational Performance Summary
Include results of initial or most recent evaluation, including, if appropriate, the results of any interventions, progress
monitoring and gap analyses.
IDEA 300.320(a)(1) present levels of academic achievement and functional performance
IDEA 300.324(a)(iii) Results of initial or most recent evaluation




 Individualized Education Program                Boulder Valley School District                                    Page 3 of 25
                                                                                                           EXHIBIT 1
    Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 4 of 25

C                                                                                                                   2/20/2020
Legal Name of Student                            DOB              LASID                SASID                  IEP Meeting Date


Attendance- no concerns
Grades:
Life Skills: A
ASC Jobs: A
ILC Math: A
ILC LA-A
ILC Science-A
Wellness in Action-A
ASC A
Progress Monitoring:
Goal 1: Writing- Progress made
In order to be successful as an employee, it is important to be able to communicate by emails. Therefore, by February,
2020, C         will meet the following objectives:
Objective 1
By February 2020, C          will type his first name when given to him in print with 100% accuracy and correct
capitalization in ? opportunities.
December 2019 Progress Report Remarks-C                  requires maximal support in finding the letters h-a-n and e on the
keyboard at first. Given multiple trials in one sitting C       improves accuracy to 60%.
February 2020: C         is at 60% accuracy in typing his name and requires maximal prompting. Progress made, goal
will be modified
Baseline: C        can find and type "C" independently when given text to copy.
Objective 2
By February 2020, with support typing his username and password, C          will use a computer mouse to independently
login to the computer and access the internet, with 75% accuracy in 3/4 opportunities.
December 2019 Progress Report Remarks- C               is doing well with operating the computer mouse independently!
February 2020: C        can click on his username and password boxes with 2-3 prompts, with 100% accuracy in ¾
opportunities: Objective met


Baseline: With prompting and review of how to use the mouse, C             can click the username and password lines to
enter information.


GOAL 3: Social Emotional Wellness: Progress Made
Adults need to have appropriate emotional regulation in order to be safe and successful in work experiences. Therefore,
by February 2020, C          will demonstrate safe transitions (walking rather than running, standing or sitting in chair rather
than lying on floor, staying with group) in the following settings.
Objective 1
By February 2020, C       will demonstrate safe behaviors when transitioning from a preferred to non-preferred activity
with no more than two prompts in 4/5 opportunities.


 Individualized Education Program               Boulder Valley School District                                   Page 4 of 25
                                                                                                          EXHIBIT 1
  Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 5 of 25




December 2019:
                                                                                  ...                             212012020
                                                                                                            IEP Meeting Date


                   <::1111 generally transitions well with prompting and his star chart from preferred to non preferred
activities.

February 2020: Progress made-      <::1111
                                       is transitioning well from preferred to non preferred activities but sometimes
requires more than 2 prompts: Progress made

Baseline:   <::1111 requires 2-3 prompts when transitioning from preferred to non-preferred.
Objective 2

By February 2020,    <::Ill will demonstrate safe behaviors when transitioning between classes (walking rather than
running, staying with group) in the building with no more than one prompt in 3/5 opportunities.

December 2019: ~ is doing well with staying with the group with occasional prompting.           <::1111 responds "yes
m'am" or "yes sir" ~redirected.

February 2020:   <::1111
                       has regressed on this goal a bit when going to and returning back to the ILC. He still sometimes
runs ahead and ignores adults, prompting him to stay with the group. Goal will be continued.

Baseline: <::1111requires 1-2 prompts to walk with adult(s) when transitioning between classes.
Objective 3
By February 2020, ~ will demonstrate safe behaviors in the community (staying with group) with no more than 2
prompts in ? opportu~
December Progress 2019:       <::1111 stays with the group in the community in 5/5 opportunities. Objective met
February 2020: ~as maintained safe behaviors in the community (stating with the group) in 5/5 opportunities with
2 or fewer prompts.  still has 1:2 or 1:3 adult support in the community. He does not require 1:1 adult
support.Objective me
Baseline: ~currently requires 1:1 or 1:2 adult to student support in the community to ensure he stays with the
group, on h~. and walking.
Goal 4: Reading: Progress Made
In order for ~to be as independent as possible as an adult it is important for him to understand environmental print
and relay info~n. Therefore, by February 2020, ~will meet the following objectives:
Objective 1

When given a short story or article at the 1.0 reading level that is read aloud while ~follows along and highlights
important information with support, ~will be able to achieve 60% accuracy in answering four "who," "what," "when ,"
"where" and "why" multiple choice qu~s in 3/5 opportunities.

December 2019: Progress made. When ~is actively engaged he can achieve 80% accuracy on this goal.
February 202: ~ is able to achieve 60% accuracy in answering four Wh multiple choice questions. ~ is not
always focused ~ses interest and requires multiple prompts to stay focused . Progress made. Goal w~ontinued
with increased accuracy and fewer prompts.

Baseline:   <::1111 is able to answer "wh" questions with 40% accuracy.
Objective 2
By February 2020, ~ will be able to recognize five functional words in print (men, women, boy, girl, exit) with 80%
accuracy in 4/5 oppo~es.

December 2019:     <::1111 has met this objective and we are adding more site words to his vocabulary.
February 2020: ~is making proqress with his community word recognition. In addition to the five functional words in
print (men , wom~y, girl, exit) ~recognizes many road and community signs ( slippery when wet, Stop, Go,
Walk, Don't Walk). Objective Met. ~al will be created.

 Individualized Education Program                Boulder Valley School District                                Page 5 of 25
                                                                                                        EXHIBIT 1
      Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 6 of 25

C                                                                                                                      2/20/2020
Legal Name of Student                             DOB               LASID                 SASID                  IEP Meeting Date


Baseline: C        can identify the word "exit" 50% of the time.
Goal 5: Mathematics: Limited progress
In order to live safely as an adult it is important to be responsible for money. By February 2020, C            will be able to
meet the following objectives:
By February 2020, C          will demonstrate 1:1 correspondence through counting money $1-$10 with 75% accuracy in
3/4 opportunities.
December 2019: C           is at 75% accuracy for $1-$5 in 3/4 opportunities.
February 2020: C          is at 75% accuracy for $1-$5 in 3/4 opportunities.
Goal will be continued.
Baseline: C        demonstrates 1:1 correspondence consistently with $1-$4.
Objective 2
By February 2020, when given an item $5 or less and a number line, C        will be able to determine the correct amount
needed to purchase,determining the next dollar, with 75% accuracy in 3/4 opportunities.
December 2020: C           is at 75% accuracy using the next dollar up strategy to $4
February 202:C          is at 75% accuracy using the next dollar up strategy to $4
Goal will be continued and will be increased to a higher dollar amount


***
COMMUNICATION:
I have greatly enjoyed seeing C        for speech therapy. I have seen him for therapy both within the classroom and
outside of the classroom in 1:1 sessions. Following are his goals/objectives and his progress towards them.
GOAL: By February 2020, in order for C            to be as independent as possible as an adult it is important for him to
improve his functional communication skills:
OBJECTIVE:
In order for C       to increase his speech intelligibility, he will use intelligibility strategies (slowing rate of speech, looking
up/facing listener, eye contact) in spontaneous speech with 5 cues per 30-minute period to 2 cues per 15-minute period in
structured speaking in the classroom.
GOAL MET:
During structured activities, C       is using intelligibility strategies (primarily looking up and making eye contact) in
spontaneous speech with approximately 2 cues every 15 minutes. He requires more assistance to slow down his speech,
e.g. by providing tactile cues. Of note, he is able to independently verbalize his three intelligibility strategies (look up,
use/open your eyes, slow down).
OBJECTIVE:
In order for C     to increase his speech intelligibility, he will produce /f/ and /v/ in initial consonant position in target
words in 8/10 opportunities across three consecutive data collection periods.
PROGRESS MADE:
Given visual for voiced versus voiceless sounds, C       is producing /f/ and /v/ in initial consonant position in target
words in approximately 7 out of 10 opportunities. Examples of words C         is correctly producing include:
first, fox, food, farm, family
vacuum, vegetable, van, video




 Individualized Education Program                 Boulder Valley School District                                     Page 6 of 25
                                                                                                             EXHIBIT 1
      Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 7 of 25




OBJECTIVE:
                                                                                   ...                             212012020
                                                                                                             IEP Meeting Date



By February 2020, ~ will answer 5 fixed questions about personal narrative (i.e. "What is your full name?", "What is
your mom's/dad's na~with 80% accuracy over 3 data collections with three different people asking            <:mll
                                                                                                          the
questions.
PROGRESS MADE:
~ is answering fixed questions about his personal narrative with approximately 60% accuracy. He is independently
sratrnQhis full name, his mother and father's names, his city and state of residence. He is not independently stating his
home address or his phone number; however, he is able to independently report that his home is in Boulder, Colorado.
Moreover, given visual cues and moderate prompting, ~is able to read out loud his phone number digit by digit.


***

Independent Living Skills (OT)

<:mll     has been receiving 100 minutes of indirect occupational therapy services for the past year. The focus of these
services has been to support ~· s acquisition of skills in his life skills class. In addition, the OT has consulted and
collaborated with the team reg:rcrrng~s self regulation. On occasion ~ can appear lethargic and be reluctant
to participate in class activities. He res~ to movement breaks as well as ~al incentives such as a star chart to
work towards a preferred activity.

~s progress towards OT related goals is as follows:
Independent Living Goal: In order to live as independently as possible, ~will improve his skills in the area of
independent living skills as measured by the following objectives:

Progress: Goal in progress, currently not met
Objective: ~ will demonstrate improved dexterity and independence by mastering use of at least 2 of the following 3
tools I daily rrvrnQTtems in 2 of 3 trials over at least three data sessions.

•        open a can with a can opener

•        slice items with a serrated knife

•        engage and zip the zipper on a coat
Progress: Objective Met. ~ engages the zipper on his winter coat independently. He may need assistance if part
of the material becomes stuc~e zipper. ~ is able to slice a soft item (banana, bread, cheese stick) using a
serrated knife. He is aware of stabilizing the foi;rrem with his left hand but keeping his fingers safe. He may need cues
to press with adequate pressure when sliding the knife back and forth. His sliced items are typically % inch to one inch
wide and are not consistent in size. ~n place a can opener on the edge of a can, squeeze to hold it in place and
turn the lever in order to open the can~ may need a cue to assure that he has squeezed the can opener with
enough force to pierce the can.
Objective 2: ~will access a wallet in order to obtain or store coins, cards and/or bills when paying for items in the
community in ror!trials over at least three data sessions.


Progress: Objective not met. ~ has not consistently used a wallet for carrying his money on math outings. He
counts out the necessary bills for ~shier with prompts. We will carry over this objective for the following year.




Describe the age appropriate transition assessment process used to develop the post school goals
ECEA 4 .03(6)(d)(ii)
This section is to be completed for each IEP, starting when the student is 15 (or earlier if appropriate), but not later than
the end of 9th grade, and updated annually.
    Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 8 of 25

C                                                                                                  2/20/2020
Legal Name of Student                    DOB             LASID             SASID             IEP Meeting Date



Assessment Strategy or Tool         Administered and/or Interpreted By    Date Completed
Transition Planning                                                       2/10/2020
Parent Transition Survey                                                  2/10/2020




 Individualized Education Program        Boulder Valley School District                         Page 8 of 25
                                                                                           EXHIBIT 1
  Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 9 of 25




Summary of Results ECEA 4 .03(6)(d)(ii)
                                                                                   ...                          212012020
                                                                                                          IEP Meeting Date




Transition Survey:          (mom's) responses.
Person Centered Planning:
What kind of place will ~ live in the future? " I hope ~ will transition to living in a safe and cheerful community
in Boulder with peers thatareSocial. I want our family to beabieto actively participating and for him to come home
regularly. The physical place could be a group home, co-operative living, some time at home with parents and sister.
~is super social so space sharing is preferred.
~ will need support with AOL's (adult daily living) including meal preparation, hygiene, skin care (he is vulnerable to
sl<iniiire ctions that could compromise his heart condition). He needs someone always available at night because he
wakes up.

~ will need support with transportation, meal planning.shopping for groceries, making doctor appointments (he sees
s~ specialists; cardiology, pulmonology, ENT, dermatology...), bathing, laundry, dressing, toileting.
     "would like to see ~ have a job- he offers so much to his community and I want that to continue.         <:mll loves
school and calls it his wor'K,S01 think he will transition to employment with great enthusiasm."
Some of ~ ·s favorite things to do include going to Disney (#1 ), swimming, bowling, going out to restaurants
(Wendy's counts), going to the park, going on walks, shopping for groceries, helping out around the house, movies,
dancing and gymnastics.     <:mll loves to move!
<:mll  does not like soccer but enjoys many other sports. ~ is very active! On weekends he enjoys "an easy
morning", then doing an activity or visiting family and going o'littOeat with family.

Parents plan to kee-              at school as long as he is eligible. ~ will attend transitions after high school. Mom
also has a goal for                                                                                             <:mll
                                 o attend a day program that involvesajOl)with the opportunity to be in the public.     is
very social and will bene   1   rom being with people.
Given a list of ~s greatest needs and a ranking of 1 being the highest need and 5 being the lowest priority need
     reported thefolrowing:
1. Community safety, communication skills, friendships and social relationships, personal care needs
2. Safe sexual behavior and sexual health education, vocational and career exploration.
3. Meal planning, preparation and cleaning up.
4. Household chores
5. Basic academic skills, money management skills, disability knowledge/ self advocacy, recreation/leisure activities,
shopping skills, assistive technology, travel skills, health care management and toileting .
Employment and Career Training: Work programs with adults with special needs in the community. She is not sure what
      wants to do, but he want to work at Disney Land or be a chef. She feels these are attainable skills with support.
      is very helpful and she is sure there will be a good fit for him.  <:mll
                                                                           will require ongoing support to perform a
jo JO coach or personal care attendant).
Concerns that you have about your son living on his own: ~can't shop independently, take care of his heath related
concerns***, has been too dependent. won't take good careorhTniself, will be lonely, will be exploited (sexual, physical,
financial) . He needs constant care and can not be left alone.
Guardianship/ Financial Supports/ Trusts:

Want ~ to be supported by Social Security, wages, and government benefits.            <:mll has a trust and is included in
hispar~ll.
<:mll will need support with transportation- rides with family and Via transport.
        enjoys many recreation and leisure activities. Mom is not sure about what kind of relationships and partnerships
        will form but is open to supporting partnerships.

 Individualized Education Program                 Boulder Valley School District                             Page 9 of 25
                                                                                                       EXHIBIT 1
      Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 10 of
                                            25
C                                                                                                                           2/20/2020
Legal Name of Student                               DOB               LASID                  SASID                   IEP Meeting Date


Mom is aware of some and involved with other adult services. Areas of need include vocational and employment
rehabilitation services, adult social security services, centers for independent living, community employment resources,
government assistance, transportation services and mentorship programs.
This information will be considered in making transition and IEP goals.




Student Needs and Impact of Disability
How does the student’s disability affect his involvement and progress in the general curriculum and participation in
appropriate activities?
For students of transition age, how does the student’s disability affect his attainment of the postsecondary goals?
IDEA 300.324(a)(ii) concerns of parent
IDEA 300.324(a)(iv) communication needs
IDEA 300.320(a)(1)(i) How the child’s disability affects the child’s involvement and progress—in the general curriculum and participation
in appropriate activities
Due to C        s multiple disabilities including Intellectual Disability and Speech or Language Impairment. C
continues to require specialized instruction in academics and language (including speech services) to access the general
education curriculum and to close the gap between the C              and his peers. C       has the following needs:

         increase writing skills

         increase language skills

         increase vocational\career skills

         increase reading skills

         increase math skills

         increase Independent Living skills


Parent/Student Input
IDEA 300.324(a)(1)(ii) concerns of parent
At meeting parents shared they would like C    to take skateboarding at      . He loves to do jumping jacks and push
ups. He does special Olympics gymnastics and basketball. Let me get his "wiggles" out and he is better able to focus.
Parents report that C        has a mild hearing loss. On 10/21/19 C                was referred for further hearing screenings test
per the district hearing assessment.

    Individualized Education Program                Boulder Valley School District                                      Page 10 of 25
                                                                                                                 EXHIBIT 1
    Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 11 of
                                          25
C                                                                                                                   2/20/2020
Legal Name of Student                             DOB              LASID                SASID                IEP Meeting Date


Parents would like C         to take Video and Film.
Parents requested increased OT services and a shoe tying goal
Parents would like C        spend as much time in general education interacting with peers as possible while still receiving
an adequate amount of time in the ILC to achieve his IEP goals. Parents also requested C        work with peer mentors
as much as possible, and if more time is needed in the ILC, they would prefer that C      has access to peer mentors for
important social interactions with peers.
Parents want C        to continue to work on being safe (stopping at cross walks and stating with the group in school and
out in the community) in the school and community environments.
Parents want C          to be able to participate in wrestling in his Junior year.

Measurable Post-School Goals
This section is to be completed for each IEP, starting when the student is 15 (or earlier if appropriate), but not later than
the end of 9th grade, and updated annually. ECEA 4.03(6)(d)
Measurable post-school goals must be based on current-age-appropriate transition assessments.

Post-School Education/Training Goal
C      will receive on the job training in the retail/ service industry with support.


Career Employment Goal
C      will receive on the job training in the retail/ service industry with support.

Independent Living Skills Goal (when appropriate)
N/A




 Individualized Education Program                Boulder Valley School District                                 Page 11 of 25
                                                                                                         EXHIBIT 1
    Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 12 of




CONSIDERATION OF SPECIAL FACTORS
                                          25

                                                                                    ...                            212012020
                                                                                                             IEP Meeting Date




The student exhibits behavior that requires a Behavior Intervention Plan. IDEA 300.324(a)(2)(i)
See accompanying Behavior Support Plan

The student has unique communication needs. IDEA 300.324(a)(2)(iv)
As a student with Multiple Disabilities, which includes a medical diagnosis of Down Syndrome, ~can be difficult to
understand due to his articulation delays. In order to access FAPE, he requires picture cues for communication/choice
making and visual examples in order to communicate his needs in the academic setting when he is not verbally
understood. ~should have access to technology to support him in accessing his education.

The student needs Assistive Technology devices or services. IDEA 300.324(a)(2)(v)
Assistive technology team for consultation and support. iPad applications help support communication

The student requires Special Transportation. IDEA 300.34 Related Services (a); 300.34 (a)( 16); 300.107(b)
See accompanying Transportation Request

The student requires a Health Care Plan.
Health room and ILC classroom

The student is not blind or visually impaired. IDEA 300.324(a)(2)(iii)
The student is not deaf or hard of hearing. IDEA 300.324(a)(2)(iv)
The student is not deaf-blind. IDEA 300.324(a)(2)(iii) & 300.324(a)(2)(iv)
The student does not have Limited English Proficiency. IDEA 300.324(a)(2)(ii)


POST-SECONDARY TRANSITION PIAN
This section to be completed for each IEP, starting when the student is 15 (or earlier if appropriate), but not later
than the end of 9th grade, and updated annually. ECEA 4.03(6)(d)

Projected date of graduation/program completion: 5/27/2022 IDEA 300.102(a)(3)(i)-(iii) limitation to FAPE
Projected type of completion document: Standard High School Diploma

Career Employment Goal
<::Ill will receive on the job training in the retail/ service industry with support.

Post-School Education/Training Goal
<::Ill will receive on the job training in the retail/ service industry with support.
Independent Living Skills Goal (when appropriate)
NIA
Planned Course of Study ECEA 4.03(6)(d)(iii)
The class schedule must be multi-year (through exit), specific and individualized, and directly linked to the
postsecondary goals. The planned course of study must address all post-school areas that are identified for the
student.
The following planned course of study is a blueprint for ~llow in order to meet the requirements (220 credits)
for a BVSD high school diploma, and is subject to chan~~s graduation requirements will be directed by this IEP,
which will supersede district graduation requirements. Some courses which are typically reguired, such as the foreign
language requirement, will be waived and replaced with courses that better prepare      <::Ill
                                                                                           to achieve her IEP annual
goals and post secondary goals.

 Individualized Education Program                Boulder Valley School District                                Page 12 of 25
                                                                                                      EXHIBIT 1
    Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 13 of
                                          25
C                                                                                                                 2/20/2020
Legal Name of Student                           DOB              LASID                SASID                 IEP Meeting Date


In his freshman year, C       earned credits in ILC Language Arts, ILC Math, Life Skills, Adaptive PE, academic support
class, Photography, Pottery, and Catering.
In his sophomore year, C         is earning 70 credits by completing the following courses: ILC Language Arts, ILC Math,
Life Skills, ILC Science, Adaptive PE, academic support class, pottery, Wellness in action and Photography.
In his Junior year, C    will earn 70 credits by completing the following courses: ILC Language Arts, ILC Math,
Academic Support Center, Draw/Paint 2 or Video & film, Photography, two PE courses, (Skate boarding if possible) Wage
Earn and one other course to be determined.
In his senior year, C    will earn 70 credits by completing the following courses: ILC Language Arts, ILC Math,
Academic Support Center, LOYO, Pottery 1, two PE courses and three other courses yet to be determined.
After his senior year in high school, C      may attend the District Transition Program.

Transition Services and Activities ECEA 4.03(6)(d)(iii)
Describe the activities provided by the adults in the community that will enable and promote the student’s progress toward
meeting annual and postsecondary goals. Include special education, general education, related services, services from
other agencies, and services provided by families, as appropriate for student’s needs. Transition services must be specific
and individualized and must state what the adults will provide.

Education/Instruction and Related Services ECEA 4.03(6)(d)(ii); ECEA 2.51(1)(b)
The special education teacher will provide direct instruction in math, reading and writing.
The speech language therapist will provide direct instruction in using appropriate communication skills
The school psychologist will provide consultation the case manager who will provide direct instruction in using appropriate
behavior skills
The occupation therapist will provide consultation to the case manager who will provide direct instruction in using
appropriate motor skills to improve his independence with daily living skills.
Career/Employment and other Post-School Adult Living Objectives ECEA 4.03(6)(d)(ii); ECEA 2.51(1)(b)
The special education teacher will provide direct instruction in math, reading and writing.
The speech language therapist will provide direct instruction in using appropriate communication skills
The school psychologist will provide consultation the case manager who will provide direct instruction in using appropriate
behavior skills
The occupational therapist will provide indirect services to the case manager who will provide direct instruction in using
appropriate motor skills. Indirect service will encompass consultation, collaboration and material production for C        .
Community Experiences
The special education teacher will provide direct instruction and experiences in navigating the community and the public
transportation system.


Agency Linkages
The family is currently connected to IMAGINE!




 Individualized Education Program              Boulder Valley School District                                 Page 13 of 25
                                                                                                        EXHIBIT 1
    Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 14 of
                                          25
C                                                                                                                 2/20/2020
Legal Name of Student                           DOB             LASID                SASID                  IEP Meeting Date


ANNUAL GOALS IDEA 300.320(a)(2)(i)
Progress Report (Describe how parents will be informed of C               ’s progress towards goals and how frequently
this will occur.) IDEA 300.321(a)(3)(iii)
Parents will be informed of student progress at report card time.


Goal 1
Area of Need: Writing
Projected Achievement Date: 2/19/2021
ESY: Yes
Unit of Measurement: IDEA 300.320(a)(3)(i) % accuracy
Baseline Data Point: see objectives
Evaluation Method: IDEA 300.321(a)(3)(iii) Monitor and Chart Progress
Measurable Goal: IDEA 300.320(a)(2)(i)
        In order to be successful as an employee, it is important to be able to communicate by emails. Therefore, by
        February, 2020, C         will meet the following objectives:
Objectives: IDEA 300.320(a)(2)(B)(ii)
       By September 2021, C           will use a computer mouse and be able to log in to a computer with his log in and
       password with 2 or less prompts given a visual model, showing the keys that need to be typed in 2/4 trials with
       100% accuracy.
         Baseline: C       can navigate to the log in and password and click on the appropriate boxes with 2-3 prompts
         By February 2021, C        will use a computer mouse and be able to log in to a computer with his log in and
         password with 2 or less prompts given a visual model in 3/4 trials with 100% accuracy.
         Baseline: C       can navigate to the log in and password and click on the appropriate boxes with 2-3 prompts

Standards:
               Grade 11 // 3 Writing and Composition // 3 Writing demands ongoing revisions and refinements for
       grammar, usage, mechanics, and clarity // Extended Readiness Competencies // 1 Following directions for
       editing writing



Goal 2
Area of Need: Language
Projected Achievement Date: 2/19/2021
ESY: Yes
Unit of Measurement: IDEA 300.320(a)(3)(i) See goals/objectives
Baseline Data Point: See goals/objectives
Evaluation Method: IDEA 300.321(a)(3)(iii) Monitor and Chart Progress
Measurable Goal: IDEA 300.320(a)(2)(i)
        In order for people to be as independent as possible as adult,s it is important for them to improve their functional
        communication skills. Therefore, by February 2021 C        will meet the following objectives:




 Individualized Education Program              Boulder Valley School District                                 Page 14 of 25
                                                                                                        EXHIBIT 1
    Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 15 of
                                          25
C                                                                                                                    2/20/2020
Legal Name of Student                           DOB               LASID                 SASID                  IEP Meeting Date


Objectives: IDEA 300.320(a)(2)(B)(ii)
       Given tactile/verbal/visual cues, C         will produce key multisyllabic words (e.g. of personal or academic
       importance) with 60% accuracy.
         BASELINE: C          is producing multisyllabic words (e.g. "Colorado") with approximately 40% accuracy.
         Given tactile/verbal/visual cues, C       will use his intelligibility strategy of slowing down on 3 of 5 opportunities
         when he is not understood.
         BASELINE: C          is slowing down on approximately 1-2 of 5 opportunities when he is not understood.
         Using verbal and/or other modalities, C       will convey a novel message intelligibly to conversation partner
         successfully 70% of opportunities, across 3 data collection sessions.
         BASELINE: C          is conveying a novel message intelligibly approximately 50% of opportunities.

Standards:
               Grade 10 // 1 Oral Expression and Listening // 1 Content that is gathered carefully and organized well
       successfully influences an audience // Evidence Outcomes // d Rehearse the presentation to gain fluency, to
       adjust tone and modulate volume for emphasis, and to develop poise
               Grade 10 // 1 Oral Expression and Listening // 1 Content that is gathered carefully and organized well
       successfully influences an audience // Extended Evidence Outcomes // II Gather and organize information
       three pieces of information for a presentation



Goal 3
Area of Need: Vocational\Career Skills
Projected Achievement Date: 2/19/2021
ESY: Yes
Unit of Measurement: IDEA 300.320(a)(3)(i) number of prompts
Baseline Data Point: see objectives
Evaluation Method: IDEA 300.321(a)(3)(iii) Monitor and Chart Progress
Measurable Goal: IDEA 300.320(a)(2)(i)
        Adults need to have appropriate emotiona regulation in order to be safe and successfu in the retail/ service
        industry. Therefore, by February 2021, C            will demonstrate safe transitions (walking rather than running,
        standing or sitting in chair rather than lying on floor, staying with group) in the following settings.


Objectives: IDEA 300.320(a)(2)(B)(ii)
       By February 2021, C            will demonstrate safe behaviors when transitioning from a preferred to non-preferred
       activity with two or fewer prompts in 4/5 opportunities.
         Baseline: C       requires 2-3 prompts when transitioning from preferred to non-preferred.
         By February 2021, C         will demonstrate safe behaviors when transitioning between classes (walking rather
         than running, staying with group) in the building with one or no prompts in 3/5 opportunities.
         Baseline: C       requires 1-2 prompts to walk with adult when transitioning between classes.

Standards:
              Grades 09-12 // 4 Prevention and Risk Management in Health // 10 Advocate for changes in the home,
       school, or community that would increase safety // Nature of Health: // 2 Effective strategies can be learned for
       avoiding and reducing the risk of harm in unhealthy or potentially unsafe situations.



Goal 4
Area of Need: Reading
 Individualized Education Program               Boulder Valley School District                                   Page 15 of 25
                                                                                                           EXHIBIT 1
    Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 16 of
                                          25
C                                                                                                                 2/20/2020
Legal Name of Student                           DOB              LASID                SASID                 IEP Meeting Date


Projected Achievement Date: 2/19/2021
ESY: Yes
Unit of Measurement: IDEA 300.320(a)(3)(i) # of opportunities
Baseline Data Point: see objectives
Evaluation Method: IDEA 300.321(a)(3)(iii) Monitor and Chart Progress
Measurable Goal: IDEA 300.320(a)(2)(i)
        In order for people to be as independent as possible as adults it is important for them to understand
        environmental print and relay information. Therefore, by February 2020, C           will meet the following
        objectives:
Objectives: IDEA 300.320(a)(2)(B)(ii)
       By February 2021, when given a short story or article at the 1.0 reading level that is read aloud while C
       follows along and highlights important information with support, C       will be able to achieve 80% accuracy in
       answering four "who," "what," "when," "where" and "why" multiple choice questions in 4/5 opportunities. and 2 or
       fewer prompts
         Baseline: C       is able to answer "wh" questions with 60% accuracy and 3-4 prompts.
         By February 2021, C         will be able to recognize 15 functional words in print with 100% accuracy in 4/5
         opportunities.
         Baseline: C       can identify 8 functional community words

Standards:
              Grade 11 // 2 Reading for All Purposes // 3 Knowledge of language, including syntax and grammar,
       influence the understanding of literary, persuasive, and informational texts // Extended Evidence Outcomes // I
       Determine the meaning of words encountered in the work and community environment



Goal 5
Area of Need: Mathematics
Projected Achievement Date: 2/19/2021
ESY: Yes
Unit of Measurement: IDEA 300.320(a)(3)(i) % accuracy
Baseline Data Point: see objectives
Evaluation Method: IDEA 300.321(a)(3)(iii) Monitor and Chart Progress
Measurable Goal: IDEA 300.320(a)(2)(i)
        In order to live as independently as possible adults need to be responsible with money. Therefore by February
        2021, C          will be able to meet the following objectives:




 Individualized Education Program               Boulder Valley School District                                Page 16 of 25
                                                                                                        EXHIBIT 1
    Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 17 of
                                          25
C                                                                                                                2/20/2020
Legal Name of Student                            DOB             LASID               SASID                 IEP Meeting Date


Objectives: IDEA 300.320(a)(2)(B)(ii)
       By February 2021, C            will demonstrate 1:1 correspondence through counting money $1-$10 with 75%
       accuracy in 3/4 opportunities.
         Baseline: C       demonstrates 1:1 correspondence consistently with $1-$4.
         By February 2021, when given an item $10 or less and a number line, C       will be able to determine the
         correct amount needed to purchase, determining the next dollar, with 75% accuracy in 3/4 opportunities.
         Baseline: C       demonstrates 1:1 correspondence consistently with $1-$4.

Standards:
                Grades 09-12 // 1 Number Sense, Properties, and Operations // 2 Quantitative reasoning is used to
       make sense of quantities and their relationships in problem situations // Extended Evidence Outcomes // I
       Solve real world whole number problems involving three steps or fewer labeling quantity (e.g. 23 miles, 36
       dollars).



Goal 6
Area of Need: Independent Living Skills
Projected Achievement Date: 2/19/2021
ESY: No
Unit of Measurement: IDEA 300.320(a)(3)(i) 2 of 3 trials over at least three data sessions.
Baseline Data Point: C          needs supervision or help to complete these actions.
Evaluation Method: IDEA 300.321(a)(3)(iii)
Measurable Goal: IDEA 300.320(a)(2)(i)
        In order to live as independently as possible, people need to improve their skills in the area of independent living
        skills, therefore C       will meet the following objectives by February 2021:
Objectives: IDEA 300.320(a)(2)(B)(ii)
       C        will demonstrate improved dexterity and independence by mastering the following skills in 2 of 3 trials
       over at least three data sessions.
                hang his coat on a hanger
                slice a variety items with a serrated knife
                tie his shoes
         (in order to meet his shoe tying objective C     will need to wear shoes with laces to school. They need to be
         shoes with thick/wide laces (as on sneakers or sports shoes) vs. dress shoes or hiking boots.)
         C     will access a wallet in order to obtain or store coins, cards and/or bills when paying for items in the
         community in 2 of 3 trials over at least three data sessions..

Standards:
               Grades 09-12 // 1 Movement Competence and Understanding in Physical Education // 1 Participate at
       a competent level in a variety of lifelong physical activities // Relevance and Application: // 1 Individuals
       participate successfully in a wide range of physical activities over the course of their education, with the aim that
       such participation will continue through an individual’s lifetime.




 Individualized Education Program               Boulder Valley School District                                Page 17 of 25
                                                                                                        EXHIBIT 1
    Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 18 of




ACCOMMODATIONS & MODIFICATIONS
                                          25

                                                                                 ...                             212012020
                                                                                                           IEP Meeting Date




Accommodations
What type(s) of accommodations(s) if any is (are) necessary for the student to access the general curriculum
and/or appropriate activities to make effective progress?
IDEA 300.320(a)(4)(i)-(iii)
IDEA 300.320(a)(6)(i)
~ needs adult monitoring for safety all day (parent reported ~ has had several recent instances where he has
le'?ICOmmunity settings unsupervised), which includes restroom anc:TioCKer room settings
Use of star chart to promote positive behavior
visual supports and advance notice of expectations and changes in routine - this includes emergency drills
direct instruction of social skills with frequent reminders
access to preferred materials, sensory opportunities, and movement breaks built into his day
Opportunities to do a "job" as motivation to get up and move around
1:1 instruction opportunities
Due to ~s health condition - Polycythemia,         Cllll     should be offered water throughout the day and encouraged to
drink morerrecjuently
reriodEncourage the use of knife and fork while eating; encourage "restaurant rules" within the cafeteria to prompt pro-
social expected behaviors within the cafeteria setting
clear reinforcement schedule
may need small group instruction for all academics
provide extra response time for him to answer
scribe for writing or use assistive technology - picture choices for writing
Allow the use of other materials (i.e. washable markers, iPad, quiet small toys) to use while listening to teacher in general
education classes
break down tasks into manageable parts
give short, simple directions
Prompt ~ to use "good hands" in classroom settings if he is observed with his hands in his pants or scratching his
face. CounrinQ to 5 also helps to redirect him.
Prompt ~to use the bathroom at the end of every class period
SupervisiOriTOiioileting if he has a bowel movement.
Root beer can be used in a situation when you need to have a high reward (i.e. emergency drills); If this reinforcer is
observed to become less reinforcing for  Cllll·      team should reassess high reward reinforcers
 Access to technology to support unique communication needs (e.g. ~can be difficult to understand due to
articulation delays and may require picture cues to help facilitate commwiica\ion)
Provide articulatory placement cues as applicable for target sounds a in consultation with SLP.
Remind ~ use intelligibility strategies--looking at the listener, eye contact, slowing rate of speech
Require t~ to go to the nurse for any cuts or scrapes and immediately notify parent of any cuts/scrapes that occur
at school.




Modifications
IDEA 300.320(a)(4)(ii)
What modifications to the general curriculum, if any, need to be made to enable the child to be involved in and
make progress in the general education curriculum?
~ has access to the general education curriculum in Social Studies, Science, and PE.
~al learning concepts are identified in his general education classes and then work is modified with key concepts


EXTENDED SCHOOL YEAR DETERMINATION IDEA 300. 106

Summarized findings based on completion of the ESY Predictive Factors.
The student did experience severe regression on his IEP goals and objectives.


 Individualized Education Program              Boulder Valley School District                                Page 18 of 25
                                                                                                       EXHIBIT 1
    Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 19 of
                                          25
C                                                                                                                2/20/2020
Legal Name of Student                           DOB             LASID                SASID                 IEP Meeting Date


The student did require an unreasonably long period of time to relearn previously learned skills.

Predictive factors indicate the need for ESY services.

It has been determined that the student is eligible for extended school year services.

STATE AND DISTRICT ASSESSMENTS
Accommodations and modifications must reflect those used in daily classroom instruction.
District Assessments
Test                            Participation      Accommodations 300.320(a)(6)(i)
                                Alternate
Reading
                                Alternate
Writing
                                Alternate
Math
                                Alternate
Science
                                Alternate
Social Studies

Other

State Assessment
Test                            Participation     Accommodations 300.320(a)(6)(i)
CMAS: English Language          No
Arts
                                No
CMAS: Math
CMAS Science and Social         No
Studies
                                No
PSAT
                                No
SAT
CoALT: English Language         Yes
Arts/Math
CoALT: Science/Social           Yes
Studies
Colorado Spanish Language       No
Arts
ACCESS for ELLS (Online,        No
Paper)
                                No
Alt ACCESS for ELLS

Justification for alternate assesment: IDEA 300.320(a)(6)(ii)(A) and (B)
       The student exhibits a significant cognitive disability as determined through empirical evidence
    The student will receive instruction on the Extended Evidence Outcomes (alternate standards)
 Individualized Education Program               Boulder Valley School District                               Page 19 of 25
                                                                                                      EXHIBIT 1
    Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 20 of
                                          25
C                                                                                                            2/20/2020
Legal Name of Student                        DOB             LASID               SASID                 IEP Meeting Date


       The IEP team met to review annual assessment data and determined the student's eligibility


If the IEP Team has determined that the student qualifies for alternate assessments, parents have been informed
about the differences between regular and the alternate assessments (both state and district) and the effects of
these, if any (including that, for students taking alternate assessments, achievement will be measured based on
alternate achievement standards): Yes




 Individualized Education Program            Boulder Valley School District                              Page 20 of 25
                                                                                                     EXHIBIT 1
    Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 21 of
                                          25
C                                                                                                                   2/20/2020
Legal Name of Student                           DOB             LASID                SASID                 IEP Meeting Date


SERVICE DELIVERY STATEMENT
Statement of types and anticipated location of services to be provided to and on behalf of the student. If the
student was found eligible for ESY services, be sure to include a description of those services here. For
transition aged students, special education and related services must link to the postsecondary goals in the
transition services section. 300.320(a)(4) and (7)
Under the direction of the special education teacher IEP goals and objectives will be supported by IEP
implementers through an integrated service delivery model which includes consultation, modeling, re-teaching,
co-teaching, and direct instruction responsive to individual needs.
Specialists within the specialized areas may include:
The classroom teacher will implement identified accommodations within the general education classroom. The special
education teacher will collaborate and consult with the general education teacher to work on IEP goals and deliver
specialized instruction.


Instructiona paraeducator will provide direct instruction in concept explanation and skill practice to improve
comprehension of content.

Speech/Language Therapist will provide consultation to all adults to explain and demonstrate strategies to
address language skill development. In addition, direct service will be provided for focused individual or small
group skill instruction, or in inclusive natural settings.
School psychologist in conjunction with special educator will consult and implement interventions in the area of
appropriate expression of social and academic behavior in the general classroom.
The special education teacher(s) will also support these academic and communication skills The special education
teacher will oversee IEP implementation across curriculum and will work collaboratively with the general education
teachers to ensure accommodations are in place in all classrooms.
The OT will provide 60 minutes per year of indirect services which will include: consultation and collaboration with the
special ed team and parents as well as planning, observation, material production etc. in order to assure his success in
accessing keyboarding, life-skills and other school skills.
Contingency Plan during Remote Instruction due to COVID-19
Phase 1: During Phase 1 of Boulder Valley School District's Five Phase Plan for continuing education during the COVID-
19 pandemic, instruction will be conducted using an at-home, purely online model. The student will access Special
Education services via an online learning platform. Students will continue to have access to para educator supports to
enhance their learning opportunities throughout Phase 1.

      Student will receive direct, specialized instruction outside general education with minimal changes in service
minutes as written in IEP and delivered via an online learning platform using synchronous and/or asynchronous means.

       Student will receive indirect, specialized instruction outside general education commensurate with minutes written
in IEP and delivered via synchronous and/or asynchronous means. This may include consultation with general education
teachers, related service providers, and/or family members.

      No changes to accommodations will be made. Accommodations will be provided where reasonable, practicable,
and essential as written in IEP and delivered via an online learning platform.
Phase 2: During Phase 2 of Boulder Valley School District's Five Phase Plan for continuing education during the COVID-
19 pandemic, instruction will be conducted using an at-home, purely online model along with the possibility of a hybrid
cohort model which would include 2 days a week in-person learning. Students will continue to have access to para
educator supports to enhance their learning opportunities throughout Phase 2. IEP services will mirror those as outlined in
Phase 1 contingency plan.




 Individualized Education Program              Boulder Valley School District                                    Page 21 of 25
                                                                                                        EXHIBIT 1
      Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 22 of
                                            25
C                                                                                                                    2/20/2020
Legal Name of Student                            DOB              LASID                 SASID                 IEP Meeting Date


Phase 3: Phase 3 Instructional Plan: During Phase 3 of Boulder Valley School District's Five Phase Plan for continuing
education during the COVID-19 pandemic, instruction will be conducted using a hybrid model of in-person (in school)
instruction combined with online (at home) instruction. The student will access Special Education services via an in-
person (in school) and online learning platform (at home). Students will continue to have access to para educator supports
to enhance their learning opportunities throughout Phase 3.

        If the student elects full-time home learning, all special education services will be provided online. If the student
elects in-person learning, special education services will be provided following a hybrid model as outlined by BVSD.

         IEP services will mirror those as outlined in Phase 1 contingency plan.
Phase 4: During Phase 4 of Boulder Valley School District’s Five Phase Plan for continuing education during the COVID-
19 pandemic, the expectation is for students to access instruction via an in-person (in school) model. If a student chooses
to access instruction via a blended or purely online model, that student will be allowed to do so. The student will access
Special Education services via an in-person (in school) or online learning platform (at home).

        If the student elects full-time home learning, all special education services will be provided online. If the student
elects in-person learning, special education services will be provided following a hybrid model as outlined by BVSD or fully
in-person (in school) as outlined by BVSD.

         IEP service minutes and accommodations will revert to those as written in current IEP.
Phase 5 Instructional Plan: During Phase 5 of Boulder Valley School District’s Five Phase Plan for continuing education
during the COVID-19 pandemic, instruction, as well as Special Education service minutes, will be accessed via a
traditional in-person (in school) model. If a student wishes to continue using an online learning platform to access
instruction, that student will need to enroll in the Boulder Universal program.

      IEP service minutes and accommodations will revert to IEP as written and will be delivered using an in-person
model.
________________


Speech-Language wording:
The focus of speech services may shift during Phase 1 (fully remote learning) to accommodate student needs as regards
accessing general education curriculum delivered virtually. In addition, where reasonable, practicable, and essential, the
speech therapist will work towards student’s speech/language goals. Speech-language services will be delivered via
synchronous and/or asynchronous means; that is, the speech therapist may meet with the student via videoconferencing,
send home materials, and/or engage in family training. While home learning is in effect, such services will be delivered
virtually. Given limitations related to the virtual educational environment, service minutes will be reduced. In addition,
service minutes will be proportional to the student’s general education schedule during home learning. In other words,
adjustments to the general education schedule will be reflected in adjustments to service minutes provided. These
adjustments will track with phase changes as directed by the district.
_______________


Occupational therapy services:
Due to the suspension of in-person learning as a result of the Covid-19 outbreak, OT services will be provided virtually
during Phase 1. Direct services may be provided synchronously (based on goals with parent/caregiver coaching) or
asynchronously (provision of activities related to goals to be completed at student-pace, instructional videos, activity
templates, and parent coaching/consultation). Indirect services will occur with the IEP team virtually both inside and
outside the virtual classroom. Examples of indirect services include: staff/family training, material production, consultation
or collaboration with students and team members (including caregivers), and support of student access to teacher lead
groups. In Phase 2+ and 3 some service minutes may be delivered in person if the student returns to the school building.
In Phase 4 and 5, minutes will revert back to what is in the current IEP and delivered in person.



    Individualized Education Program             Boulder Valley School District                                  Page 22 of 25
                                                                                                          EXHIBIT 1
      Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 23 of
                                            25
C                                                                                                                             2/20/2020
Legal Name of Student                                 DOB                  LASID              SASID                  IEP Meeting Date




Describe the ESY services necessary in order for the student to receive FAPE.

C      requires extended time (greater than three weeks) to recoup learning after school breaks and extended
absences from school. C      requires ESY services in:

          Writing

          Language

          Vocational\Career Skills

          Mathematics



SPECIAL EDUCATION AND RELATED SERVICES IN THE LEAST RESTRICTIVE
ENVIRONMENT
                                            Special
                                           Education       Service
    Specialized Instruction                    or       Provider Role        Start Date   End Date          Frequency of Special
     Area and/or Related                    Related       300.18 &            300.320      300.320       Education/Related Services
    Services 300.320(a)(4)     Location     Services     ECEA 3.04             (a)(7)       (a)(7)              300.320(a)(7)
                                                                                                                                Direct/
                                                                                                      Minutes   Frequency
                                                                                                                               Indirect
                                Outside
                                                             Speech
                                General     Special
     Specialized Instruction                                Language          2/21/20     2/19/21       120       monthly         Direct
                               Education   Education
                                                            Pathologist
                               Classroom
                                Outside
                                                             Speech
                                General     Special
     Specialized Instruction                                Language          2/21/20     2/19/21       20        monthly         Direct
                               Education   Education
                                                            Pathologist
                               Classroom
                                Outside
                                                              Special
                                General     Special
     Specialized Instruction                                 Education        2/21/20     2/19/21      1,050       weekly         Direct
                               Education   Education
                                                              Teacher
                               Classroom
                                Outside
                                                              Special
                                General     Special
     Specialized Instruction                                 Education        2/21/20     2/19/21       90         weekly         Direct
                               Education   Education
                                                              Teacher
                               Classroom
                                Outside
                                General                     Occupational
     Occupational Therapy                   Related                           2/21/20     2/19/21       60       semesterly      Indirect
                               Education                     Therapist
                               Classroom


RECOMMENDED PLACEMENT IN THE LEAST RESTRICTIVE ENVIRONMENT (SPECIAL
EDUCATION SETTING) IDEA 300.320(a)(5)
To the maximum extent appropriate, children with disabilities, including children in public or private institutions or other
care facilities, are educated with children without disabilities; and special classes, separate schooling or other removal of
children with disabilities from the regular education environment occurs only if the nature or severity of the disability is
such that education in regular classes, with the use of supplementary aids and services, cannot be achieved satisfactorily.




    Individualized Education Program              Boulder Valley School District                                       Page 23 of 25
                                                                                                                EXHIBIT 1
      Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 24 of
                                            25
C                                                                                                                   2/20/2020
Legal Name of Student                             DOB              LASID               SASID                 IEP Meeting Date


                                                                            Describe the possible advantages and
                                                                        disadvantages of this placement option for the
         Placement Options Considered                   Selected         student and the modifications/supplementary
                                                                       aids and services considered to reduce possible
                                                                                 disadvantages to the student.
                                                                      A benefit of this placement would be that C
                                                                      would spend more time in general education with
    General education class at least 80% of the                       with his nuerotypical peers. The disadvantage
    time                                                   No
                                                                      would be that it would significantly limit C  's
                                                                      time to work on his IEP goals and objectives.

                                                                      The disadvantage of this setting is it allows less time
    General education class 40% to 79% of the                         with neuro typical peers. The advantage is it
    time                                                  Yes         significantly increases C      s time to work on his
                                                                      IEP goals and objective.

Prior to Meeting: General education class 40% to 79% of the time

Placement Date: 02/21/2020             Placement Type: Ages 6-21
LRE Setting: General education class 40% to 79% of the time
 Time in general education environment: 47.3%
 Time outside general education environment: 52.7%



PRIOR WRITTEN NOTICE IDEA 300.503
The IEP includes services to be provided to assist your child to make progress. The Present Level of Academic
Achievement and Functional Performance includes information about the data used as a basis for the decisions recorded
in the IEP.

Other options considered and the reasons each option was rejected:
Dad would like C    's day to include the following: time with peers, OT and speech therapy. Parents would like
C      to have more OT and speech time. Currently, C          works with      speech therapist 1:1.
Receptive language is strong expressive is a challenge.
AT assessment needs updating. C           will use technology regularly with hunting and pecking at icons: Youtube
videos. He is getting better using the mouse.
Requested an iPad for C          to be able to use. OT and SLP will assess and report findings.
At meeting parents shared they would like C    to take skateboarding at        He loves to do jumping jacks and push
ups. He does special Olympics gymnastics and basketball. Let me get his "wiggles" out and he is better able to focus.
Parents report that C        has a mild hearing loss. On 10/21/19 C           was referred for further hearing screenings test
per the district hearing assessment.
Parents would like C         to take Video and Film.
Parents requested increased OT services and a shoe tying goal
Parents would like C          spend as much time in general education interacting with peers as possible while still receiving
an adequate amount of time in the ILC to achieve his IEP goals. Parents also requested C          work with peer mentors
as much as possible, and if more time is needed in the ILC, they would prefer that C        have access to peer mentors
for important social interactions with peers.

 Individualized Education Program                 Boulder Valley School District                                Page 24 of 25
                                                                                                         EXHIBIT 1
    Case 1:20-cv-03141-PAB-SKC Document 18-1 Filed 01/04/21 USDC Colorado Page 25 of
                                          25
                                                                                                                          2/20/2020
Legal Name of Student                                DOB              LASID                 SASID                 IEP Meeting Date


Parents want C        to continue to work on being safe (stopping at cross walks and staying with the group in school and
out in the community.

Other factors considered:
C       is now willing to eat all foods. Hospitalized for failure to thrive as a child due to not eating.
More independent life equates to being able to communicate with others. C                  has a private 1x a week speech
therapist that he sees outside of school. Speech continues to improve slowly.
C        is very expressive and the more he is understood by others the better his life will be. Parents wonder about a
tablet/technology that can help C      speed by up speech improvement and something he can use independently.
C        will show his parents pictures when they are unable to understand him. When he cannot what he is trying to say
to a picture then we all get it.
C        has a good sense of humor. He "loves the ladies" and responds to boys/men really well.
Use music to get C            to do things, change classes/activities.
PE teacher: has a peer mentor with him and they have a good relationship. During racket sports, C                      would throw
the ball over the net. C    likes to scooter and does it independently in the gym.
Relate anything to Disney for more motivation.
C        is very polite.
Overall, parents are very happy that C             is at     . He responds very well to the environment at         .
At meeting parents shared they would like C    to take skateboarding at        He loves to do jumping jacks and push
ups. He does special Olympics gymnastics and basketball. Let me get his "wiggles" out and he is better able to focus.
Parents report that C        has a mild hearing loss. On 10/21/19 C                was referred for further hearing screenings test
per the district hearing assessment.
Parents would like C            to take Video and Film.
Parents requested increased OT services and a shoe tying goal
Parents would like C        spend as much time in general education interacting with peers as possible while still receiving
an adequate amount of time in the ILC to achieve his IEP goals. Parents also requested C        work with peer mentors
as much as possible, and if more time is needed in the ILC, they would prefer that C      has access to peer mentors for
important social interactions with peers.
Parents want C        to continue to work on being safe (stopping at cross walks and stating with the group in school and
out in the community) in the school and community environments.
Parents want C             to be able to participate in wrestling in his Junior year.


Case Manager Contact Information


Name/Title                                                 Phone


Parents of a child with a disability have protection under the procedural safeguards. For a copy of the Procedural
Safeguards or assistance in understanding this information, please contact the person named above. IDEA
300.503(b)(4)




 Individualized Education Program                   Boulder Valley School District                                     Page 25 of 25
                                                                                                              EXHIBIT 1
